 166DECISIONSOF NATIONALLABOR RELATIONS BOARDSheet Metal Workers'International Association, LocalUnionNo. 17, AFL-CIOand George Koch Sons,Inc. Casel-CB-1719September20, 1972DECISION AND ORDERBY CHAIRMAN MILLER AND MEMBERS KENNEDY ANDPENELLOOn February 8, 1972, Trial Examiner John F.Funke issued the attached Decision in this proceed-ing, recommending that the complaint be dismissed.Thereafter, the General Counsel and the ChargingParty, George Koch Sons, Inc., filed exceptions andsupporting briefs, and the Respondent filed a brief insupport of the Trial Examiner's Decision.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tional Labor Relations Board has delegated its au-thority in this proceeding to a three-member panel.The Board has considered the record and theTrial Examiner's Decision in light of the exceptionsand briefs and has decided to affirm only the TrialExaminer's rulings, findings, and conclusions as areconsistent herewith.The complaint alleged that the Respondent Un-ion violated Section 8(b)(1)(B) of the Act by chargingand fining David Ziltener, a former "erection supervi-sor" of the Employer, Koch, for certain alleged viola-tions of the Union's rules' and alleged violations ofthe collective-bargaining contract applicable to Koch.The complaint also alleged that by striking to compelKoch to pay Ziltener for back wages and overtimeand to make payments to the health and welfare andpension fund, the Respondent Union restrained andcoerced Koch in the selection of its representatives forpurposes of collective bargaining or the adjustment ofgrievances in violation of the Act.The Trial Examiner, in dismissing the complaintin its entirety, found it unnecessary to determinewhether Ziltener was a supervisor within the meaningof the Act, since no disciplinary action was takenagainst him until after he was discharged. Distin-guishing this case from others where the Board hasfound violations, the Trial Examiner stated that: (1)Ziltener was not a supervisor nor even an employee atthe time he was fined and (2) Ziltener was not chargedwith any violation which related to his supervisoryduties or responsibilities, but was fined for violationof Local 17 rules. In finding that the work stoppages'Specifically, the union rules violated were (a) working for less thanBoston' wages in the Boston area, (b) being paid for only 40 hours whenworking over 40 hours, and (c) having no health and welfare or pensioncontributions paid on hours worked.did not coerce Koch, the Trial Examiner concludedthe stoppages occurred to protest Koch's failure toabide by the terms of the contract and to redressZiltener for the losses sustained because of thatbreach. For the reasons stated below, we disagree withthese conclusions of the Trial Examiner.Koch, an Indiana employer, was working undercontract with General Motors at the GM plant inFramingham, Massachusetts. Koch operated at theFramingham location under the Local 17 area agree-ment. Throughout the job, Koch had under its super-vision up to 150 employees, 87-90 of whom weresheetmetal workers.In November 1969, Koch wrote David Ziltener,a member of Sheet Metal Workers Local 416 at Janes-ville,Wisconsin, who had previously worked as a fore-man for Koch, employing Ziltener as an "erectionsupervisor" for the GM job. Ziltener had negotiatedhis own salary and had already agreed to terms ofemployment which were set out in the letter as a week-ly salary of $285, living expenses of $20 per day, andother terms. Ziltener reported to the Framingham job-siteNovember 17, without any tools of the trade,talked to George Thompson, the general superintend-ent at the site, who told him he was an "erectionsuperintendent" and to "walk the job" as a "coordina-tor." Thompson considered Ziltener "second in com-mand," and introduced him around as such. Ziltenerattended private management meetings to discusswork and manning of personnel, was left in chargeduring Thompson's absences, handled grievances andwork problems, made job assignments, recommendedthe discharge of at least one employee, disciplinedemployees, granted time off, and acted as Koch's rep-resentative. In Thompson's absence, Ziltener was giv-en full responsibility for the operation of the job.While Respondent introduced testimony at thehearing for the purpose of demonstrating a lack ofsupervisory authority in Ziltener, we are left unper-suaded by this testimony. Two union witnesses (Spra-gue and McLaughlin) admitted that Ziltener attendedsupervisory meetings; union witness Dowd indicatedin his testimony that Ziltener "may have" discussedRobinson's discharge; union witness Sprague admit-ted that he had observed Ziltener giving orders. Mostof the union testimony was limited to establishing thatthe witnesses had not themselves observed Ziltenerservations of Ziltener were limited to only a short timeon any given day, their testimony has limited proba-tive value.Thus even without resolving credibility ques-tions, which is normally a function of the Trial Exam-iner, we are satisfied that the evidence, considered asa whole, establishes the supervisory's status of Zilten-199 NLRB No. 26 SHEET METAL WORKERS,LOCAL 17167er,and we so find .2 We also find that this recordsupports a finding that he was the Employer's repre-sentative "for the purposes of collective bargaining orthe adjustment of grievances" within the meaning ofSection 8(b)(1)(B).Ziltener was discharged by Koch on July 6, 1970.He then went to Local 17 officials and complainedthat Koch had not made health and welfare paymentsand pension contributions to Ziltener's home local asZiltener claimed Koch had orally promised to do, anditwas at that same time Local 17 became aware thatZiltener was working for less than the contract wagescale for foremen.' Local 17 agents conferred withThompson regarding Ziltener's wage rates, health andwelfare payments, and pension contributions, butThompson told them it was out of his hands sinceZiltener was paid out of the Evansville office. For the3 weeks following his discharge, Ziltener remained onKoch's payroll as a journeyman because of Local 17'sintervention, but was not permitted to work over 40hours per week.On July 30, 1970, Koch's vice president, Dish-man, out of Evansville, was in Framingham and wastold by Local 17 that, if the matter of payments dueZiltener was not straightened out, Local 17 would"pull the men." The sheetmetal workers did not workon July 31 or August 1, 1970. Koch's representativesthen went to the union hall and made payment bycheck, in amounts computed by Local 17, for healthand welfare and for the pension fund, as well as backwages (including overtime) to Ziltener. In addition,Koch issued payment to the other sheetmetal workersfor the time they lost while on strike. Later, whenLocal 17 refused to issue general releases (that Kochhad made the payments under duress), Koch stoppedpayment of the checks to Ziltener. Thereafter, on No-vember 2 to 9 and on December 4, Local 17 again"pulled" the men after threatening to do so if thepayments to Ziltener were not made good.In the meantime, on August 17, Local 17 advisedZiltener that charges had been preferred against himfor: (1) working for less than the Boston area wage;(2) being paid for 40 hours while working over 40hours; (3) having no health and welfare or pensionpaid on hours worked; and (4) contracting to do busi-ness on a basis other than that provided in the con-tract. Ziltener was notified of his trial, did not appear,and was subsequently notified that he had been fined$500 on each of the first three charges. Ziltener paidthe $1,500 fine.When the sheetmetal workers did not appear for2The TrialExaminer made no findings on this matter.3Under the contract, journeymen started at $7 33 an hour. Foremen re-ceived about $8 50 an hour. The work week consisted of 40 hours, withovertime at double hourly wages Usually overtime amounted to about 13hoursper week.work on December 4, 1970, Koch filed the instantcharge and also submitted to the Local Joint Adjust-ment Board its grievance against Local 17 for strikingin violation of the no-strike clause. Koch claimed inits grievance that Local 17 struck to force the healthand welfare and pension payments of Ziltener whowas a supervisor of Koch and not covered by thecontract. In response to Koch's grievance, Local 17filed a grievance charging Koch with violation of thecontract. On January 1, 1971, the Local Board ruledunanimously that Ziltener came into Local 17's areaunder the "2-man rule" as a sheetmetal worker andthat he was entitled to sheetmetal workers' wages intheir entirety for all hours worked. Koch appealed theLocal Board determination. A panel was appointedand a hearing set for May 20, 1971, but there has beenno decision on the appeal.First, as noted above, we have found that Zilten-er was a supervisor. The fact that Ziltener had beenterminated as a supervisor at the time he was fined bythe Union is not, contrary to the Trial Examiner'sDecision, dispositive of the issue before us. There isno question but that the fine was imposed because ofevents occurring during the time of his supervisoryemployment. It related directly, in fact, to the veryprocess of supervisory selection by Respondent. If anemployer is to be free from union coercion in theselection of persons who are to serve the employer asits representatives, then surely the employer must befree from union coercion in the matter of setting theterms of such representatives' employment. Thus tofine one who agrees to serve as an employer's repre-sentative solely because he and the employer agreedon terms and conditions of employment which theunion may find objectionable must necessarily havean inhibiting effect-and indeed a coercive effect-on the employer in his future selection of representa-tives.And this is true no matter at what point in timethe fine itself may have been imposed. The messageto the employer will be clear for the future-don'tselect a supervisor unless the union approves of theterms and conditions of his employment.As the above comments suggest, we are also un-willing to accept the Trial Examiner's conclusion thatZiltener was not charged with any violation relatingto his supervisory status but was fined solely for viola-tion of Local 17 rules. Those rules, as applied by theUnion here, would permit the union to dictate theterms and conditions under which an employer couldselect and engage its management representatives.That seems to us such a clear interference with thefreedom of the employer to select his representativesas to constitute an open and obvious violation of Sec-tion 8(b)(1)(B). We think it equally clear that the workstoppages which were initiated by Respondent werefor the purpose of requiring Koch to accede to the 168DECISIONSOF NATIONAL LABOR RELATIONS BOARDunion-dictated terms and conditions of Ziltener's em-ployment and thus coerced the Employer in the samemanner as the fines levied on Ziltener himself, and wefind such conduct on the part of the Union also to beviolative of Section 8(b)(1)(B).We turn next to Respondent's contention that,pursuant to the doctrine establishedby theBoard inthe case ofCollyer Insulated Wire,192 NLRB No. 150,we should defer decision in this matter until the pend-ing arbitration proceedings are completed(referringto the processing of the grievance initiated by theEmployer alleging that the work stoppage was in vio-lationofarticleX of the governing col-lective-bargaining agreement). In this connection wenote first that the contention has little merit insofar asit is directed to the issue of the fining of Ziltener, sincethe propriety of the union fine would of course not bedetermined in that proceeding.As to the work stop-page,however, the contention requires more thoroughexploration.For if it were true that the determinationof whether the strike violated the agreement turned onessentially the same criteria as we wouldapply indetermining whether our Act had been violated by theself-same strike,then,as inCollyer,there would begood reason for us to step aside and let the parties'own procedures resolve their dispute.In many cases of the type here involved suchdeferral might well be appropriate,for many collec-tive agreements define the bargaining unit essentiallyin the wording of a Board certification and thus oftenexcludes from coverage by the agreement"supervi-sors as defined by the NationalLaborRelations Act,as amended."Under such an agreement the issue un-der the grievance and arbitration provisions would bewhether the strike was to compel the payment of ben-efits required by the agreement to an employee cov-ered by the agreement or, on the other hand, to anexcluded"supervisor."If the former,the strike wouldnot violate the agreement if, as here,there is a specificprovision in the agreement permitting a strike undersuch circumstances.But if the latter,the no-strikeprovisions of the agreement wouldapply,since thestrike would not be to compel payments on behalf ofan "employee."Thus,an arbitrator-or the partiesthemselves in the grievance discussions-would of ne-cessitybeconsidering the same legal issue-i.e.,whether Ziltener was an "employee" or a "supervi-sor."We might well under such circumstances be will-ing to defer,retaining jurisdiction only against thecontingency that the arbitrator's determination of thisissue should be repugnant to the policies of our stat-ute.We have,however, examined the instant agree-ment and find that it contains no such exclusion fromcoverageof statutory "supervisors." In fact,the agree-ment contains no description of the unit of employeescovered.We further note that,unlike many industrialagreements,this contract specifically covers foremen.Indeed, the Union here claims that Ziltener shouldhave received payments of wages and benefits appli-cable to foremen generally.Itwould therefore notappear that an arbitrator,in determining whether ornot Ziltener was working at a position intended to becovered bythe agreement,would be considering theissue which we are called on to decide-i.e.,Ziltener'sstatus as an "employee"or "supervisor"as defined inthe Act whichwe administer.Furthermore,since we are in any event requiredto take jurisdiction in order to determine the issue ofwhether the fine was violative of our Act, there seemsless reason to defer the other issue raised by the com-plaint; namely, the Union's conduct with respect tothe strike.When an entire dispute can adequately bedisposed of under the grievance and arbitration ma-chinery, we are favorably inclined toward permittingthe parties an opportunity to do so.One of our rea-sons for so doing is to avoid litigating the same issuesin a multiplicity of forums.But here,since we mustperforce determine a part of the dispute,there is farless compelling reason for not permitting the entiredispute to be resolved in a single proceeding.For these reasons we decline in this instance todefer to the grievance and arbitration provisions ofthe agreement and instead,having found both the fineand the work stoppage to have violated Section8(b)(1)(B) of our Act, shall enter an appropriate orderto remedy the said violation.CONCLUSIONS OF LAW1.Respondent is a labor organization within themeaning of Sections 2(5) and 8(b) of the Act.2.George Koch Sons,Inc., is an employer en-gaged in commerce within the meaning of the Act.3.David Ziltener, when employed by GeorgeKoch Sons,Inc., the Charging Party,was at all mate-rial times a supervisor and "representative"of GeorgeKoch Sons,Inc.,within the meaning of Section8(b)(1)(B) of the Act.4. By restraining and coercing the Charging Partyin the selection of its representative for the purposesof collective bargaining or the adjustment of griev-ances, Respondent has engaged in, and is engaging in,unfair labor practices within the meaning of Section8(b)(1)(B) of the Act.5. The aforesaid unfair labor practices are unfairlaborpracticesaffectingcommercewithin themeaning of Section 2(6) and(7) of the Act.ORDERPursuant to Section 10(c) of the National Labor SHEET METAL WORKERS,LOCAL 17Relations Act,as amended,the National Labor Rela-tions Board hereby orders that the Respondent, SheetMetal Workers' International Association,Local Un-ion No. 17, AFL-CIO, its officers,agents,and repre-sentatives,shall:1.Cease and desist from:(a)Restraining or coercing,or attempting to re-strain or coerce,George Koch Sons,Inc., in the selec-tion or retention of its representatives for the purposesof collective bargaining or the adjustment of griev-ances by trying and fining or otherwise discipliningErection Supervisor David Ziltener or any other su-pervisor of the Employer.(b) In any other manner restraining or coercingGeorge Koch Sons,Inc., in the selection and retentionof its representatives for the purposes of collectivebargaining and the adjustment of grievances.(c)Making further demands on George KochSons,Inc., for payments of the sums for back wagesand pension fund contributions for David Ziltener.2. Take the following affirmative action, which isnecessary to effectuate the policiesof the Act:(a)Repay to David Ziltener the sum of $1,500,the amount assessed against him as a fine,togetherwith 6-percent interest from the date of his paymentof the fine.(b) Rescind said fine and completely exscind allrecord thereof,and notify David Ziltener in writingthat such action has been taken.(c)Reimburse George Koch Sons,Inc., for allmoneys paid by it for back wages and health andwelfare and pension fund contributions for David Zil-tener and for all moneys extracted from George KochSons,Inc., as payment of wages to sheetmetal workerson strike onJuly 31and August 1, 1970, for servicesnot performed together with 6-percent interest fromthe date of payment by Koch.(d) Notify, in writing,any banks or banking insti-tutions holding any of the checks issued to DavidZiltener or to the health and welfare and pensionfunds that it will not insist on or demand payment.(e) Post at its office and meeting places in Bostoncopies of the attached notice marked"Appendix."4Copies of said notice,on forms provided by the Re-gional Director for Region 1, after being duly signedby Respondent's representative,shall be posted byRespondent immediately upon receipt thereof, and bemaintained by it for 60 consecutive days thereafter, inconspicuous places,including all places where noticesto members are customarily posted. Reasonable stepsshall be taken by Respondent to insure that said no-tices are not altered,defaced,or covered by any othermaterial.(f)Forward signed copies of said notice to theRegional Director for posting by George Koch Sons,Inc., it being willing,at all locations where notices to169employees are customarily posted.(g) Notify the Regional Director for Region 1, inwriting, within 20 days from the date of this Order,what steps the Respondent has taken to comply here-with.4 In the event that this Order is enforced by a Judgment of a United StatesCourt ofAppeals, the words in the notice reading"Posted byOrder of theNational LaborRelations Board" shall read"Posted Pursuant to a Judgmentof the UnitedStates Courtof AppealsEnforcing an Order of the NationalLaborRelations Board "APPENDIXNOTICE TO ALLMEMBERSPOSTED BY ORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentWE WILL NOT restrain and coerce GeorgeKoch Sons, Inc., in the selection and retention ofits representatives, including David Ziltener, forpurposes of collective bargaining and adjustmentof grievances.WE WILL NOT prefer charges against, try, fine,or similarly discipline David Ziltener, or any oth-er supervisor of George Koch Sons, Inc., as amember of this labor organization, in regard tomatters concerning their employment while suchmember is the selected representative of GeorgeKoch Sons, Inc., for the purposes of collectivebargaining or the adjustment of grievances.WE WILL NOT make further demands onGeorge Koch Sons, Inc., for payments of thesums for back wages and health and welfare andpension fund contributions for David Ziltener.WE WILL rescind the $1,500 fine imposed onDavid Ziltener, together with 6-percent interestper annum, and WE WILL exscind all referencethereof from our records, and will advise DavidZiltener that we have taken the aforesaid action.WE WILL reimburse George Koch Sons, Inc.,for all sums of money paid by it for back wagesand health and welfare and pension fund contri-butions for David Ziltener and for all sums ofmoney extracted from George Koch Sons, Inc.,as payment of wages to sheetmetal workers whowere on strike on July 31 and August 1, 1970, forservices not performed, together with interestthereon at the rate of 6-percent interest per an-num.WE WILL notify, in writing, any bank orbanking institutions currently holding anychecks issued to David Ziltener for back wages orto the health and welfare and pension funds thatwe will not insist on or demand payment. 170DatedByDECISIONSOF NATIONALLABOR RELATIONS BOARDSHEET METAL WORKERS'INTER-NATIONALASSOCIATION,LOCALUNION No 17, AFL-CIO(Labor Organization)(Representative)(Title)At all times material herein Koch has been employedas a contractor by General Motors Corporation at its Fram-ingham, Massachusetts, plant and receives goods and mate-rials valued in excess of $50,000 annually at said plant fromplaces outside the Commonwealth of Massachusetts.Koch is engaged in commerce within the meaning ofthe Act.IITHE LABORORGANIZATION INVOLVEDThis is an official notice and must not be defacedby anyone.This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any other material.Any questions concerning this notice or compli-ance with its provisions may be directed to theBoard's Office, Seventh Floor, Bulfinch Building, 15New Chardon" Street, Boston, Massachusetts 02114,Telephone 617-223-3300.TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJOHN F. FUNKE, Trial Examiner: This case was broughtbefore the Board upon:1.A charge by George Koch Sons, Inc., herein Koch,against SheetMetalWorkers' International Association,Local Union No. 17, AFL-CIO, herein Local 17, allegingLocal 17 violated Section 8(b)(1)(B), filed December 4,1970.2.A complaint, an amended complaint, and anamendment to the complaint issued by the General Counselagainst Local 17 alleging violation of Section 8(b)(1)(B),said complaints being dated February 24, June 24, and July17, 1971.3.A hearing held before me at Boston, Massachusetts,on September 9 and November 30, 1971.4. Briefs submitted by the parties I on January 3, 1971.Upon the entire record in this case and from my obser-vation of the witnesses while testifying, I make the follow-ing:FINDINGS AND CONCLUSIONSITHE BUSINESS OF KOCHKoch is an Indiana corporation having its principalplace of business at Evansville, Indiana, where it is engagedin the manufacture and installation of organic paint pro-cessing equipment and related products. In the course of itsbusinessKoch purchases large quantities of equipmentwhich are transported in interstate commerce through vari-ous States of the United States and sells and transportssubstantial quantities of its manufactured equipment in in-terstate commerce to States of the United States other thanIndiana.1Robert M Segal was substituted for Arthur J Flamm as attorney forRespondent during the hearingLocal 17 isa labor organization within the meaning ofthe Act.IIITHE UNFAIR LABOR PRACTICESA. The Chronology of EventsIn November 1969, Koch was working on the installa-tion of a new plant facility for General Motors at its Fram-ingham, Massachusetts, plant. The job was a large one andat one time Koch employed about 90 sheetmetal workers onthe job. George Thompson was the general superintendentfor Koch at the jobsite. Terry Dishman was manager of theservice and installation department of Koch, working out ofitsEvansville, Indiana, office.The sheetmetal work at this job was performed pur-suant to a local area contract between Local 17 and theRoofing and Sheet Metal Contractors Association of theBuilding Trades Employers Association? Koch was allowedtwo employees who were not members of Local 17,3 but allother sheetmetal workers were employed through Local 17and worked under the terms and conditions of the contract.On November 11, 1969, and after prior discussion withhim, Koch wrote Dave Ziltener, a sheetmetal worker previ-ously employed by Koch and who resided at Janesville,Wisconsin, the following letter:November 11, 1969(Our 96th Year)Mr. Dave Zlitener1845 Garden DriveJanesville,Wisconsin 53545Dear Dave:The following is a confirmation of our conversa-tion and agreement on employing you as an erectionsupervisor for our oven job at GMAD-Framingham,Massachusetts, Job #909-4:Weeklysalary would be $285.00 per week includingany and all overtime.Airplane travel to job at start and return to Janesvilleat end of job.No transportation or travel expense atjob-site is to befurnished.Living expenses of $20.00 per day for duration of jobis included.Your immediate superior during the job will be Mr.George Thompson, General Job Superintendent.2Resp Exh 13IdartVIII, sec. 6 SHEET METAL WORKERS,LOCAL 17The above is only for this particular job at Fram-ingham, Massachusetts. If after completion of this job,it is mutually agreed to retain you in our employment,all the above conditions will then be reviewed.We would like for you to report to Framinghamthe morning of November 17, 1969.Any further arrangements can be made with Mr.Thompson, c/o Winthrop Apts., Apt. #6, 135 Win-thropStreet,Framingham,Massachusetts.Homephone-area 617-875-6884 or office phone-area 617-879-5028.Very truly yours,GEORGE KOCH SONS, INC.Ziltener testified that he reported to the jobsite on No-vember 17 and worked pursuant to the terms of the letteras erection superintendent until July 6, 1970. He told therepresentatives of Local 17 that he was receiving "about$600 a week," which satisfied them that he was receiving atleast the union scale for the area. (Journeymen were averag-ing, according to union representatives, from $450 to $500per week.)4Ziltener testified that on July 6 he was notified byThompson that his services were no longer needed byKoch. On either the next or the second day after this noticeZiltener went to John Dowd, the union steward, and toldhim Koch had not been making the required health andwelfare payments to his local (in Wisconsin) as required byLocal 17. At the intervention of Local 17 Ziltener was re-tained on Koch's payroll until July 30. During this periodZiltener had discussions with Laurence McLaughlin, presi-dent of Local 17 and employed at the jobsite, and withGeorge Riley, one of Local 17's business agents, concerninghis wage rates, health and welfare payments, and pensionpayments during his employment at Framingham .6 Rileyapproached Thompson about this problem and he told Ri-ley it was out of his hands since Ziltener's payroll audit wascontrolled by the Evansville office.On July 30 Terry Dishman was at the jobsite and wastold by Riley that if the matter of the payments due Ziltenerwas not straightened out he (Riley) was pulling the men.Art. VIII,sec 5,of the contract provided-Except as provided in Section 2 and 5 of thisArticle, the Employeragrees thatjourneymen sheet metal workers hired outside of the territo-rial jurisdictionofthisAgreement shallreceivethe wage scale andworking conditions of the local agreement covering theterritory inwhich such work is performed or supervised.Addendum 16 of the contract readsForemen Shall receive amounts above the going rates as set forth be-low-Crew of four(4) to (7)inclusive,twenty-five cents per hourCrew of eight (8) to twelve(12) inclusive,forty cents per hour.Crewof thirteen (13) to twenty(20) inclusive,fifty cents per hourNeither Ziltener nor Thompson testified as to the reasons for his dis-charge There is testimony that Ziltener told a union representative it was forabsenteeism over the preceding weekend Ziltener was not only an evasivebut an unwilling witness He did not appear at the first hearing on September9 and the hearing was recessed until November 30 to permit the GeneralCounsel to compel his appearance by subpena6 Ziltener admitted to them that he had been receiving only $285 per weekand told them no payments had been made for health and welfare or pensionto his Wisconsin local171The sheetmetal workers did not work on either Friday, July31, or Saturday, August 1. On Friday morning Dishmancalled Riley and he and Thompson went to the union hallwhere they met with Riley, Dowd, and another businessagent named Keough. The question of the amount owedZiltener was discussed and, after Dishman and Thompsonleft the room, the union representatives computed the mon-eys due Ziltener as $9,442.42 for backpay, $601.61 for healthand welfare, and $505 for pension. Koch agreed to make thepayments in exchange for general releases from Local 17.Local 17 demanded, in addition, that the sheetmetal work-erswho were on strike that day and would be on strikeSaturday be paid for the time lost if they were to work onMonday. Koch agreed to this and checks to the individualsheetmetal workers in the total amount of $13,119.92 wereissued. These checks were cashed but Dishman testified thatwhen Local 17 refused to issue general releases payment wasstopped on the checks to Ziltener and to the health andwelfare and pension funds and they had not been paid atthe time of the hearing.The impasse was apparently maintained until Novem-ber 2, 1970, when according to Dishman, he received atelephone call from Riley in which Riley told him the menwould not return to work (the men had been out againbecause General Motors had been struck by the U.A.W.)unless the checks were paid. Dishman stated the men re-turned to work on November 9 after a series of telegramsfrom Dishman to the Sheet Metal Workers' International.(These were not offered in evidence.)Meanwhile, on August 17, Local 17 wrote Ziltener noti-fying him that charges had been preferred against him andenclosing a copy of the charges (Resp. Exh. 10). Specificallyhe was charged with:1.Working for less than the Boston wages in the Bostonarea.2. Being paid for forty hours and working various hoursover forty.3.Having no Health & Welfare or Pension paid onhours worked.4.Contracting to do work on a basis other than thatprovided in contract.On September 8 Ziltener was notified that his trialwould be held on September 24 at Local 17 offices in Bos-ton,Massachusetts. (Resp. Exh. 11.) On November 16 Zil-tener was sent a copy of the minutes of the hearing andnotified that he had been fined $500 on each of the firstthree specifications. (Resp. Exh. 12.)Dishman testified that on November 25 Riley againcalled him and told him that unless new checks were writtenfor Ziltener and the health and welfare payments the jobwould be "pulled." The sheetmetal workers did not workDecember 4 but returned after Dishman sent telegrams tothe International and Local 17. On December 4 Local 17forwarded to Local 416, in Janesville, Wisconsin, the checksmade by Koch to the health and welfare fund and to thepension fund, for collection by that local and also notifiedLocal 416 that Ziltener had paid the fine of $1,500. Thisconcludes the facts with respect to the fine levied againstZiltener.On December 4 Koch submitted to the Local JointAdjustment Board of Local 17 and the Roofing and SheetMetal Contractors Association of the Building Trades Em- 172DECISIONSOF NATIONALLABOR RELATIONS BOARDployers Association its dispute with Local 17 respecting thepayments allegedly due Ziltener and the health and welfareand pension funds. (Resp. Exh. 2) This letter is attachedhereto as Appendix A.On December 7 Local 17 filed a complaint with theJoint Board alleging Koch with violations of the contractbetween Local 17 and the Association and asking for ahearing. (Resp. Exh. 3.)On January 4, 1971, the Joint Board held a hearing andKoch submitted a three-page statement of its position withrespect to the dispute. (Resp. Exh. 4.) The minutes of thismeeting were received in evidence (Resp. Exh. 5). The meet-ing was continued by the Board on January 12 and theminutes (Resp. Exh. 6) contain the decision, which was asfollows:... the Board ruled unanimously that one David Zilten-er came into Sheet Metal Workers' Local Union # 17area under the provisions of the 2 man rule as a sheetmetal worker and that David Ziltener is entitled to thesheetmetal workers' wages in their entirety for allhours worked under the existing Sheet Metal Workers'Local U ion Agreement.On February 1, 1971, Koch took an appeal from theJoint Board by making "Application for Services of a Paneland Hearing under Article X, Section 3, of the StandardForm of Union agreement." (Resp. Exh. 8.) In its appealKoch took the same position as that set forth in its "State-ment of Position" before the Joint Board. On April 26 apanel was appointed and a hearing noticed for May 20.(Resp. Exh. 9.) At the time of the conclusion of the hearingin this case, November 30, 1971, no decision had issued.B. The IssuesOn the basis of the foregoing facts the General Coun-sel issued the complaint, as amended, alleging Local 17violated Section 8(b)(1)(B) of the Act by:1.Filing charges against and fining David Ziltener forworking for less than Boston wages in the Boston area andhaving no health and welfare or pension paid on hoursworked.2. By telling Koch it should make health and welfareand pension payments to Local 17 on behalf of Ziltener; bytellingKoch it should pay Ziltener the difference betweenthe wages paid Koch and the wages due Koch under theunion contract.3. By causing work stoppages at the Framingham job-site onJuly 31 and August 1, 1970, from November 2through 7,7 and again on December 4 to compel Koch tomake the aforesaid payments.C. ConclusionsAs the Trial Examiner remarked at the hearing, theremust be more to this case than meets the eye, but the deci-sion must rest on what does meet the eye and not on thesuspected motives of the parties.I do not find it necessary to determine whether Ziltener7 These dates accord with the evidencetakenat thehearing.was a supervisor within the meaning of the Act betweenNovember 17, 1969, and July 6, 1970, for no disciplinaryaction was taken against him during that periods Local 17did not take disciplinary action against Ziltener until afterhis discharge by Koch on July 6. In fact it was Local 17which kept him on Respondent's payroll for a period ofapproximately 3 weeks while it investigated his complaintsagainst Koch. Having discovered from Ziltener that he hadlied to its representatives concerning his wages and that hewas in fact scabbing during the entire course of his employ-ment with Koch, Local 17 then preferred the charges, givingZiltener due notice and opportunity to appear, and foundhim guilty.This case is distinguishable from all the cases cited bythe General Counsel and Respondent in two vital factors.First, Ziltener was not a supervisor at the time he was finednor was he even an employee. Second Ziltener was not,charged with any violation which related to his supervisoryduties or responsibilities. He was fined for three specificviolations of Local 17 rules relating to the terms of thecontract Koch had agreed to abide by. The General Counselis apparently contending that Ziltener had the right to scaband that Koch had the right to breach the contract it hadagreed to observe simply by classifying Ziltener as an "erec-tion supervisor." No easier way to evade the contract wagescale could be found. (Foremen, as well as journeymen,were covered by the contract wages.) Under these circum-stances I do not find that Local 17's actions taken againstZiltener constituted restraint or coercion of the Respondentin the selection of its bargaining representatives. Ziltenerwas no longer such a representative and had no foreseeableprospect, in view of his discharge, from becoming such arepresentative in the future.More important, however, isthe fact that the action taken by Local 17 was not directedagainst Ziltener for any conduct in his capacity as supervi-sor or representative of Respondent. It was directed solelyto his acceptance of working conditions lower than thoseprovided in the area bargaining agreement. I hardly thinkthat Section 8(b)(1)(B) was intending to protect scabbing orto protect any employer who violates his own agreement.I find even less merit, if possible, in the argument of theGeneral Counsel and Koch that the work stoppages viola-81 agree withthe General Counsel that ifit is shown that an employeepossessesany of the indicta of supervisory authorityset forth in Sec. II ofthe Acthe becomes,per se,arepresentative "for the purposes of collectivebargaining or the adjustmentof grievances,"within the meaning of Sec.8(b)(1)(B) ofthe Act SeeToledo Locals Nos 15-P and 272, etc (Toledo BladeCompany),175 NLRB 1072, enfd.437 F 2d 55 (C A 6). UnderToledotheEmployerwas protected not only as to representatives who adjusted contrac-tual grievances but as to those who handled or adjusted personal gripes orgrievances regardlessof their triviality (In a prior hearingbeforethe courtin the same case, 76 LRRM 2796),the court lamented that its calendar wasbogged downwith "infinitesimally small abstract grievances.")Not only didthe BoardinToledogivefull scopeof theterm"grievance"but also includedwithin the term "representative"not only supervisors who had handled griev-ances but supervisors who might be "natural and potential representatives ofthe Blade forthe handlingand settlement of grievances." Statutory construc-tion couldbe stretched no further to protectthe employer's rights. In viewof the fact that all journeymen craft workers sent to a construction site areeligible for selection as foreman and many shift from journeymen to foremenand back againitwouldappear thatevery craftmenwas a memberof a poolof potentialrepresentatives for the handling of grievances.The GeneralCounsel hasnot, however,advanced the argumentthat any fineof any unionmemberwouldconstitute a violation of Sec 8(b)(1)(B) so I find it unneces-sary to reachthat issue. SHEET METAL WORKERS,LOCAL 17ted Section 8(b)(1)(B). These stoppages occurred not tocoerce Koch in the selection of his representative nor toprotest the action of any supervisor acting in that capacitybut to protest Koch's failure to abide by the terms of itsagreement with Local 17 and to redress Ziltener for thelosses sustained by reason of such breach. I am somewhatat a loss to understand the purpose of the General Counsel,advanced with unusual zeal,9 designed, it seems, to protectKoch from the consequences of its own bad faith.'ORDERIt is recommended that the complaint be dismissed inits entirety.9 Amongthe remediesurged bythe General Counsel is that reimbursementof Koch by Local 17 of the $13,119 92 paid to the sinkingsheetmetal work-ersLocal 17 was not enriched bythis sum and, if compelledto reimburse,would undoubtedlyimpose assessments on the strikers I doubt that thepolicies of the Act require the GeneralCounselto act as acollection agencyon behalf of an employer against employees10 The JointBoard,which might be presumedto havemore expertise inthis specific area thanthe LaborBoardand to which Koch submitted thedispute,found againstKochon the contract issue as setforth above.APPENDIX ADecember 4, 1970Local Joint Adjustment BoardC/O SheetMetalWorkers' Local Union No. 17216 Tremont StreetRoom 302Boston,Massachusetts 02116andC/O Roofing and Sheet Metal ContractorAssociations of the Building TradesEmployers Association141Milk StreetBoston, Massachusetts 02109Gentlemen:George Koch Sons, Inc., P. O. Box 358, Evansville,Indiana, 47704, (herein called the "Employer"), is pre-sently and has been engaged in the performance ofcertain sheet metal work at the General Motors Assem-bly Division, Framingham, Massachusetts.In the course of the performance of this work, ithas employed members of Sheet Metal Workers' Un-173ion No. 17, and has at all times material adhered to theterms and conditions of the current collective bargain-ing agreement between that union and the Sheet MetalContractor Associations of the BTEA.Notwithstanding compliance by the Employerwith the terms of said agreement as above set forth, theUnion engaged in a strike on July 31 and August 1,1970 and also engaged in a strike commencing 8:00A.M. this date, in violation of the no-strike clause con-tained in Article X of the agreement. A grievance con-cerning this matter was the subject of my telegram tothe General President, dated December 3, 1970.The strikes above described were instituted for thepurpose of coercing the Employer to make payments tothe Health and Welfare Fund and also to the PensionFund for David Ziltener who was a supervisor of theEmployer. Mr. Ziltener was at all times material andstill is a member of Local No. 416 of the Sheet MetalWorkers' Union of Janesville, Wisconsin. This disputeconstitutes the subject matter of the Employer's griev-ance.Pursuant to the provisions of Article X, Section 2,of the current collective bargaining agreement, the Em-ployer herewith appeals the dispute concerning the in-terpretation of the agreement, it not having been settledin accordance, with the provisions contained in Section1of Article X.It is the Employer's position that David Ziltenerwas its supervisor and therefore not subject to the termsand conditions of the collective bargaining agreement;and furthermore, that even assuming he was subject tothe terms and conditions of the agreement, that pay-ments in the manner demanded by the union shouldnot have been made because he was a member of an-other sheet metal local. Such payments, if due andowing, should be made in accordance with the provi-sions contained in the "interpretations and Clarifica-tions of the Standard Form of Union Agreement(SFUA) For the Sheet Metal Contractor Working Out-Of-Town." The provisions of this document requirethat such payments be made directly to the individualinvolved and not to Local Union No. 17 funds.TD: mmmVery truly yours,GEORGE KOCH SONS,INC.ByTerryDishman,ManagerService and InstallationDepartment